Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method, comprising: 
wherein the depth of the subject is determined based on time-of-flight values for light objects in a light pattern directed at the subject; 
in response to the depth of the subject being above a depth threshold, determining a focus position of the camera system based on the determined depth of the subject; and 
in response to the depth of the subject being below the depth threshold, operating a contrast based autofocus process to determine the focus position of the camera system.”

Dependent Claims 2-8 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations, comprising: 
determining a depth of the subject based on time-of-flight values for light objects in a light pattern directed at the subject; 
determining whether a depth-to-position model is converged; 
in response to the depth-to-position model being converged, determining the focus position of the camera system based on the determined depth of the subject; and 
in response to the depth-to-position model not being converged, operating a contrast based autofocus process to determine the focus position of the camera system.”

Dependent Claims 10-14 are also allowed due to their dependence on allowed independent claim 9. 

Regarding independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A device, comprising: 
a computer processor; 
a memory; 
a camera system having at least one lens and an image sensor; 
circuitry coupled to the camera, wherein the circuitry is configured to: 
determine a depth of the subject based on time-of-flight values for light objects in a light pattern illuminating the subject; 
assess a difference between the second focus position and the first focus position; and 
in response to the difference between the second focus position and the first focus position being above a predetermined difference threshold, update the depth-to-position model based on the difference between the second focus position and the first focus position.”

Dependent Claims 16-20 are also allowed due to their dependence on allowed independent claim 15. 

The following are the closest prior-art of record:

Hiramatsu et al. (US Pub No.: 2019/0094342A1) disclose a TOF (Time of Flight) ranging sensor that includes: a light-emitting unit that radiates light beams to subspaces; a light-receiving unit that receives light and forms images of the light on light-receiving elements allocated to the subspaces; and a space control unit that independently controls each element group that includes a light-emitting element and a light-receiving element that are allocated to a common one of the subspaces.

Shanmugavadivelu et al. (US Pub No.: 2016/0295097A1) disclose dual camera autofocusing in digital cameras with error detection. An auxiliary lens and image sensor shares a housing with a main lens and image sensor which together act as a range finder to determine the distance to a scene. Scene distance is used in combination with contrast-detection autofocus to achieve maximum sharpness in the image. Errors in distance determination may be found and corrected using a comparison of data collected from the auxiliary lens and main lens.

Lee et al. (US Patent No.: 10764486B2) disclose a method that synchronizes autofocus in a system having a master camera and a slave camera. The method comprises: focusing the slave camera based on a map and a result of an autofocus operation by the master camera, while capturing each of a plurality of images. The map relates a plurality of master camera lens positions of the master camera to corresponding slave camera lens positions of the slave camera. An autofocus operation is periodically performed in the slave camera to determine an additional slave camera lens position for an additional image. The map is adaptively updated, based at least partially on the additional slave camera lens position. The master camera completes AF, and then sends instructions to the (or each) slave camera, enabling the slave camera to determine where to move the slave camera lens without performing an independent coarse autofocus operation in the slave camera. (During an independent AF operation, the slave camera performs coarse AF and fine AF, and does not obtain the slave camera lens position from the lens position map.) Each of the coarse AF and fine AF operations can be a contrast AF, phase detection autofocus (PDAF), laser AF or the like.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697